Citation Nr: 0724667	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from September 1946 to March 
1948, and from August 1950 to June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1974 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).

In the present case the RO requested service medical records 
for the veteran's period of active duty from February 1951 to 
June 1973.  However, the record contains evidence of 
additional periods of active duty.  DD-214's of record show 
that the veteran had at least two additional periods of 
active service from September 1946 to March 1948 and from 
August 1950 to February 1951.  In addition, through letters, 
the veteran has stated that he was on active duty 
continuously since 1948.  There is no evidence that any 
service medical records prior to February 1951 have been 
requested.  These records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should confirm all periods 
of active service since September 1946.

2.  After the development above has 
been completed the AOJ should obtain 
the veteran's service medical records 
for all confirmed periods of active 
duty.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



